Citation Nr: 0007983	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-37 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $9160.50.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1941 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Boston, Massachusetts.  



REMAND

The Board notes that VA law precludes waiver of recovery of 
an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or, (3) bad faith.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (1999).  

In this case, the Committee denied the veteran's claim based 
on a finding that he had committed fraud in his inaccurate 
reporting of his income during 1989 and 1990.  However, both 
the decision of the Committee as well as the statement of the 
case reflect that the wrong standard of fraud was applied.  
Specifically, the definition of fraud under 38 C.F.R. § 
3.901(a) and 38 C.F.R. § 3.500(k) were used.  The Board notes 
that these regulatory provisions are applicable only in cases 
involving forfeiture.  Since this case does not involve 
forfeiture, the aforementioned definition of fraud is not for 
application.

In cases involving issues of waiver of recovery of pension 
benefits, consideration must be given to the definition of 
fraud delineated in the VA Office of General Counsel Opinion 
VAOPGC 4-85 (September 16, 1985).  In that opinion, the 
General Counsel (GC) held that the term "fraud," as used in 
38 U.S.C. § 5302(c) and 38 C.F.R. §§ 1.963(a) and 1.965(b), 
may be interpreted to mean an intentional misrepresentation 
of fact, or the intentional failure to disclose pertinent 
facts, for the purpose of obtaining or retaining VA benefits, 
with knowledge that the misrepresentation of facts or the 
failure to disclose facts may result in an erroneous award of 
benefits or the retention of such benefits. 

The Board notes that the GC's opinion includes the following 
elements in determining if fraud was established: (1) 
knowledge of facts upon which payments are based; (2) 
knowledge of change in circumstances; (3) knowledge that 
change in circumstances removes eligibility for some or all 
of the benefits being paid; (4) failure to advise the agency 
of change in circumstances with the actual intention of 
receiving or obtaining the payments ; and (5) actual receipt 
or retention of payments or increased payments as a 
consequence of the intentional failure to disclose.

With regard to misrepresentation, there must be willful 
misrepresentation of a material fact or willful failure to 
disclose a material fact.  The misrepresentation must be more 
than non-willful or mere inadvertence.  38 C.F.R. §§ 
1.962(b), 1.965(b) (1999).  "Bad faith" refers to "unfair 
or deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2) (1999).  
Conduct by a claimant undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and with resulting loss to the government is required for a 
showing of bad faith.  Id.  The phrase "bad faith" is also 
defined in the Veterans Benefits Administration (VBA) 
CIRCULAR 20-90-5, dated February 12, 1990, as a willful 
intention on the part of the claimant to seek an unfair 
advantage or to neglect or refuse to fulfill some duty or 
contractual obligation."  However, a recent decision of the 
Court has invalidated the use of the above-cited italicized 
phrase as an appropriate basis for a bad faith determination.  
See Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, 
the Court found that the operative language in 38 C.F.R. § 
1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the Court held 
that the use of the phrase neglect or refuse to fulfill some 
duty or contractual obligation found in the circular was 
inconsistent with the regulation and cannot be an appropriate 
basis for a bad faith determination.

In light of the foregoing, the Board finds that this matter 
must be referred back to the Committee for the application of 
the appropriate definitions of fraud as well as 
misrepresentation and bad faith, if applicable.  If the 
veteran's actions do not constitute fraud, misrepresentation, 
or bad faith under the applicable definitions, then the 
application of the standard of equity and good conscience 
must be considered.  If the standard of equity and good 
conscience is applied, then a complete and current financial 
status report should be obtained from the veteran.  

Prior to readjudication by the Committee, the Board finds 
that the veteran should be sent a letter providing him an 
opportunity to explain the reasons why his income was 
reported inaccurately during 1989 and 1990.  The veteran 
should also indicate the sources and amounts of income he 
received during those years that were not derived from Social 
Security income.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should send the veteran a 
letter providing him an opportunity to 
explain the reasons why his income was 
reported inaccurately during 1989 and 
1990.  The veteran should also indicate 
the sources and amounts of income he 
received during those years that were not 
derived from Social Security income

2.  The Committee should readjudicate the 
veteran's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA improved pension benefits in the 
amount of $9160.50 under the 
aforementioned applicable definitions of 
fraud, misrepresentation, and bad faith.  
If the veteran's actions do not 
constitute fraud, misrepresentation, or 
bad faith under the applicable 
definitions, then the application of the 
standard of equity and good conscience 
must be considered.  

3.  Prior to considering the veteran's 
claim under the standard of equity and 
good conscience, the RO should request 
that the veteran submit a complete and 
current financial status report.  

4.  If any action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations to include the applicable 
definitions of fraud, misrepresentation, 
and bad faith.  He should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




